DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, prior art of record does not teach a drive unit configured to sequentially execute a plurality of frames, each of which forms an electrode drive pattern for driving the first and second transfer electrodes and is defined by equally-spaced times t.sub.0, t.sub.1, . . . , and t.sub.9, to drive the first and second transfer electrodes, wherein the light irradiation unit emits the light for the times t.sub.1 to t.sub.3 in each of the plurality of frames, the drive unit, in a first frame among the plurality of frames, sets the first transfer electrode to the on-potential between the times t.sub.0 and t.sub.2 and between the times t.sub.4 and t.sub.6, while setting the second transfer electrode to the on-potential between the times t.sub.2 and t.sub.4 and between the times t.sub.6 and t.sub.8, and the drive unit, in a second frame different from the first frame, sets the first transfer electrode to the on-potential between the times t.sub.1 and t.sub.3 and between the times t.sub.5 and t.sub.7, while setting the second transfer electrode to the on-potential between the times t.sub.3 and t.sub.5 and between the times t.sub.7 and t.sub.9.
Regarding claim 2, prior art of record does not teach a drive unit configured to sequentially execute a plurality of frames, each of which forms an electrode drive pattern for driving the first and second transfer electrodes and is defined by equally-spaced times t.sub.0, t.sub.1, . . . , and t.sub.8, to drive the first and second transfer electrodes, wherein the light irradiation unit emits the light for the times t.sub.1 to t.sub.3 in each of the plurality of frames, the drive unit, in a first frame among the plurality of frames, sets the first transfer electrode to the on-potential between the times t.sub.0 and t.sub.1 and between the times t.sub.4 and t.sub.5, while setting the second transfer electrode to the on-potential between the times t.sub.2 and t.sub.3 and between the times t.sub.6 and t.sub.7, and the drive unit, in a second frame different from the first frame, sets the first transfer electrode to the on-potential between the times t.sub.1 and t.sub.2 and between the times t.sub.5 and t.sub.6, while setting the second transfer electrode to the on-potential between the times t.sub.3 and t.sub.4 and between the times t.sub.7 and t.sub.8.
Regarding claim 3, prior of record does not teach a drive unit configured to sequentially execute a plurality of frames, each of which forms an electrode drive pattern for driving the first to fourth transfer electrodes and is defined by equally-spaced times t.sub.0, t.sub.1, . . . , and t.sub.8, to drive the first to fourth transfer electrodes, wherein the light irradiation unit emits the light for the times t.sub.1 to t.sub.3 in each of the plurality of frames, and the drive unit, in each of the plurality of frames, sets the first transfer electrode to the on-potential between the times t.sub.0 and t.sub.1 and between the times t.sub.4 and t.sub.5, sets the second transfer electrode to the on-potential between the times t.sub.1 and t.sub.2 and between the times t.sub.5 and t.sub.6, sets the third transfer electrode to the on-potential between the times t.sub.2 and t.sub.3 and between the times t.sub.6 and t.sub.7, and sets the fourth transfer electrode to the on-potential between the times t.sub.3 and t.sub.4 and between the times t.sub.7 and t.sub.8.
Regarding claim 5, prior art of record does not teach the driving method, sequentially executing a plurality of frames each of which forms an electrode drive pattern for driving the first and second transfer electrodes and is defined by equally-spaced times t.sub.0, t.sub.1, . . . , and t.sub.9, comprising: emitting the light from the light irradiation unit for the times t.sub.1 to t.sub.3 in each of the plurality of frames; setting the first transfer electrode to the on-potential between the times t.sub.0 and t.sub.2 and between the times t.sub.4 and t.sub.6, while setting the second transfer electrode to the on-potential between the times t.sub.2 and t.sub.4 and between the times t.sub.6 and t.sub.8, in a first frame among the plurality of frames; and setting the first transfer electrode to the on-potential between the times t.sub.1 and t.sub.3 and between the times t.sub.5 and t.sub.7, while setting the second transfer electrode to the on-potential between the times t.sub.3 and t.sub.5 and between the times t.sub.7 and t.sub.9, in a second frame different from the first frame.
Regarding claim 6, prior art of record does not teach the driving method, sequentially executing a plurality of frames each of which forms an electrode drive pattern for driving the first and second transfer electrodes and is defined by equally-spaced times t.sub.0, t.sub.1, . . . , and t.sub.8, comprising: emitting the light from the light irradiation unit for the times t.sub.1 to t.sub.3 in each of the plurality of frames; setting the first transfer electrode to the on-potential between the times t.sub.0 and t.sub.1 and between the times t.sub.4 and t.sub.5, while setting the second transfer electrode to the on-potential between the times t.sub.2 and t.sub.3 and between the times t.sub.6 and t.sub.7, in a first frame among the plurality of frames; and setting the first transfer electrode to the on-potential between the times t.sub.1 and t.sub.2 and between the times t.sub.5 and t.sub.6, while setting the second transfer electrode to the on-potential between the times t.sub.3 and t.sub.4 and between the times t.sub.7 and t.sub.8, in a second frame different from the first frame.
Regarding claim 7, prior art of record does not teach the driving method, sequentially executing a plurality of frames, each of which forms an electrode drive pattern for driving the first and fourth transfer electrodes and is defined by equally-spaced times t.sub.0, t.sub.1, . . . , and t.sub.8, comprising: emitting the light from the light irradiation unit for the times t.sub.1 to t.sub.3; setting the first transfer electrode to the on-potential between the times t.sub.0 and t.sub.1 and between the times t.sub.4 and t.sub.5; setting the second transfer electrode to the on-potential between the times t.sub.1 and t.sub.2 and between the times t.sub.5 and t.sub.6; setting the third transfer electrode to the on-potential between the times t.sub.2 and t.sub.3 and between the times t.sub.6 and t.sub.7; and setting the fourth transfer electrode to the on-potential between the times t.sub.3 and t.sub.4 and between the times t.sub.7 and t.sub.8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   US Patent 10224354 is in related field invention but it does not teach the specifics set forth by the current application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY KO whose telephone number is (571)272-1926. The examiner can normally be reached Monday-Friday 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TONY KO/Primary Examiner, Art Unit 2878                                                                                                                                                                                                        


TK